Citation Nr: 0711361	
Decision Date: 04/17/07    Archive Date: 05/01/07

DOCKET NO.  02-10 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
establish that the appellant has basic eligibility for 
Department of Veterans Affairs death benefits. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and other witnesses


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

This appeal is from an August 2001 determination by  the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines, which determined the 
appellant is ineligible for VA benefits because her decedent 
husband did not have qualifying military service.  The 
appellant's husband, whose name and identifying number appear 
above, died in November 1986.

In April 2003, the Board of Veterans' Appeals affirmed the RO 
decision.  The appellant appealed from the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court), which vacated and remanded the Board's decision in 
May 2006.  The case is now returned to the Board for action 
consistent with the Court's order.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Court found that VA had failed to provide the appellant 
notice of the evidence necessary to substantiate her claim 
for dependency and indemnity compensation (DIC), as mandated 
by law and regulation.  See 38 C.F.R. § 5103(a) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(b) (2006).  The Court could 
not find the lack of notice was not prejudicial to the 
appellant's case.

Specifically, the Court found, the RO found the appellant 
does not have basic eligibility for the VA benefit she seeks, 
because her husband did not have military service that 
qualified her for the VA benefit she seeks.  The RO twice 
informed the appellant that "[t]he law requires that basic 
eligibility for VA benefits may be established only upon 
verification of valid military service by [ARPERCEN]."  
Court order at 3 (emphasis added by Court).  The Court noted 
that the governing regulation also provides for proof of the 
appellant's husband's qualifying service by means other than 
verification by ARPERCEN (Army Reserve Personnel Center).  
Compare 38 C.F.R. § 3.203(a) with 38 C.F.R. § 3.203(c) 
(2006).  The Court could not conclude that omission of this 
information from any notice the appellant received prior to 
the RO decision combined with the misstatements of law after 
the decision did not prejudice her by inhibiting her from 
submitting certain evidence.  The Court ordered action to 
cure the notice deficiency.

The instant appeal seeks to reopen a prior final 
determination that the appellant lacks basic eligibility for 
DIC.  She must accomplish reopening of that matter before VA 
may reach the merits of the underlying claim for DIC.  The 
vacated Board decision predated a Court precedent that holds 
that VCAA notice on how to reopen a previously denied claim 
must address the specific reasons for the prior denial and 
identify the evidence or type of evidence necessary to reopen 
the claim in terms of the inadequacy of the prior evidence to 
establish entitlement to the benefit sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant notice that 
identifies the following:

(1) the information and evidence necessary 
to substantiate her claim, including the 
element or elements of the claim that were 
found insufficient in the previous denial 
in April 1999.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).   

The appellant must also be notified of the 
evidence of qualifying service a claimant 
may submit as set forth in 38 C.F.R. 
§ 3.203(a).  

(2) the information and evidence the 
appellant must provide;

 (3) the information and evidence VA will 
seek to obtain for her; and 

(4) requests that the appellant submit any 
pertinent evidence in her possession.  

2.  Then, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If it remains denied, provide the 
appellant and her representative an 
appropriate supplemental statement of the 
case and an appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until she is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

